Exhibit 10.5

BRUSH ENGINEERED MATERIALS INC.

Appreciation Rights Agreement

WHEREAS, [GRANTEE NAME] (the “Grantee”) is an employee of Brush Engineered
Materials Inc. (the “Corporation”) or a Subsidiary.

WHEREAS, the execution of an agreement in the form hereof has been authorized by
a resolution of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Corporation that was duly adopted on February
     , 2007.

NOW, THEREFORE, the Corporation hereby confirms to the Grantee the grant,
effective on February      , 2007 (the “Date of Grant”), pursuant to the 2006
Incentive Stock Plan (the “Plan”), of      Free-standing Appreciation Rights
(“SARs”) subject to the terms and conditions of the Plan and the terms and
conditions described below.



  1.   Definitions.

As used in this Agreement:

(A) “Base Price” means $     which was the Market Value per Share of on the Date
of Grant.

(B) “Detrimental Activity” shall have the meaning set forth in Section 7 of this
Agreement.

(C) “Market Value per Share” means, as of any particular date, the per share
closing price of a Common Share on the New York Stock Exchange on the day such
determination is being made (as reported in The Wall Street Journal) or, if
there was no closing price reported on such day, on the next day on which such a
closing price was reported; or if the Common Shares are not listed or admitted
to trading on the New York Stock Exchange on the day as of which the
determination is being made, the amount determined by the Committee to be the
fair market value of a Common Share on such day.

(D) “Spread” means the excess of the Market value per Share on the date when an
SAR is exercised over the Base Price.

(E) Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.



  2.   Grant of SARs.

The Corporation hereby grants to the Grantee the number of SARs set forth above.
The SARs are a right to receive Common Shares in an amount equal to 100% of the
Spread at the time of exercise.



  3.   Vesting of SARs.

(A) The SARs granted hereby shall become exercisable after the Grantee shall
have remained in the continuous employ of the Corporation or any Subsidiary for
three years from the Date of Grant, unless the Grantee ceases to be an employee
of the Corporation or any Subsidiary as described in Section 5(C) of this
Agreement.

(B) Notwithstanding the preceding paragraph, the SARs granted hereby shall
become immediately exercisable in full if (i) the Grantee should die while in
the employ of the Corporation or any subsidiary; (ii) the Grantee should become
permanently disabled while in the employ of the Corporation; or (iii) if a
Change in Control occurs.

(C) For purposes of this Agreement, “Change in Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own (X) 20% or more of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) without the approval of the
Incumbent Board as defined in (ii) below or (Y) 35% or more of the Outstanding
Voting Securities of the Corporation with the approval of the Incumbent Board;
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not be deemed to result in a Change of Control: (A) any
acquisition directly from the Corporation that is approved by the Incumbent
Board (as defined in subsection (ii), below), (B) any acquisition by the
Corporation or a subsidiary of the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
20% or 35%, as the case may be, as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or 35% or
more, as the case may be, of the Outstanding Corporation Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the Outstanding Corporation Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meanings of Rule 13d-3 promulgated
under the Exchange Act) less than 20% of the Outstanding Corporation Voting
Securities, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
or the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Corporation immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
65% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (X) 20% or
more, if such Business Combination is approved by the Incumbent Board or (Y) 35%
or more, if such Business Combination is not approved by the Incumbent Board, of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.



  4.   Exercise of SARs.

(A) To the extent exercisable as provided in Section 3 of this agreement, SARs
may be exercised in whole or in part by giving notice to the Corporation
specifying the number of SARs to be exercised.

(B) The Corporation will issue to the Grantee the number of Common Shares that
equals the Market Price per Share divided into the Spread on the date of
exercise rounded down to the nearest whole share.



  5.   Termination of SARs.

The SARs granted hereby shall terminate upon the earliest to occur of the
following:

(A) 190 days after the Grantee ceases to be an employee of the Corporation or a
Subsidiary, unless he ceases to be such employee by reason of death or in a
manner described in clause (B), (C) or (F) below;

(B) One year after the Grantee ceases to be an employee of the Corporation or a
Subsidiary if the Grantee is disabled within the meaning of Section 105(d)(4) of
the Internal Revenue Code;

(C) Three years after the Grantee ceases to be an employee of the Corporation or
a Subsidiary if the Grantee is at the time of such termination (i) at least age
65 or (ii) at least age 55 and has completed at least 10 years of continuous
employment with the Corporation or a Subsidiary;

(D) One year after the death of the Grantee, if the Grantee dies while an
employee of the Corporation or a subsidiary or within the period specified in
(A) or (B) above which is applicable to the Grantee;

(E) Ten years from the Date of Grant; and

(F) Immediately if the Grantee engages in any Detrimental Activity (as
hereinafter defined).

6. Effect of Detrimental Activity.

If the Grantee, either during employment by the Corporation or a subsidiary or
within one year after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find:

(A) All SARs held by the Grantee, whether or not exercisable, shall be forfeited
to the Corporation.

(B) Return to the Corporation all Common Shares that the Grantee has not
disposed of that were purchased pursuant to this Agreement, and

(C) With respect to any Common Shares that the Grantee received upon exercise of
the SARs that have been disposed of pay to the Corporation in cash the amount
equal to the Spread applicable to such Common Shares on the date of exercise of
such SARs.

To the extent that such amounts are not paid to the Corporation, the Corporation
may, to the extent permitted by law, set off the amounts so payable to it
against any amounts that may be owing from time to time by the Corporation or a
Subsidiary to the Grantee, whether as wages, deferred compensation or vacation
pay or in the form of any other benefit or for any other reason.

7. Definition of Detrimental Activity.

For purposes of this Agreement, the term “Detrimental Activity” shall include:

(A) Engaging in any activity in violation of the Section entitled “Competitive
Activity; Confidentiality; Nonsolicitation” in the Severance Agreement between
the Corporation and the Optionee, if such agreement is in effect on the date
hereof, or in violation of any corresponding provision in any other agreement
between the Corporation and the Optionee in effect on the date hereof providing
for the payment of severance compensation; or

(i) If no such severance agreement is in effect or if a severance agreement does
not contain a section corresponding to “Competitive Activity; Confidentiality;
Nonsolicitation” as of the date hereof:

(a) Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Optionee’s employment,
including, without limitation:

(1) entering into or engaging in any business which competes with the business
of the Corporation;

(2) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;

(3) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or

(4) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.

(b) Following Termination. For a period of one year following the Optionee’s
termination date:

(1) entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);

(2) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;

(3) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or

(4) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 7(A)(ii)(a) and (b) above, inclusive, but without
limitation thereof, the Optionee will be in violation thereof if the Optionee
engages in any or all of the activities set forth therein directly as an
individual on the Optionee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Optionee or the Optionee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.

(c) “The Corporation.” For the purposes of this Section 7(A)(ii), the
“Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which the
Optionee worked or had responsibility at the time of termination of the
Optionee’s employment and at any time during the two year period prior to such
termination.

(d) “The Corporation’s Business.” For the purposes of this Section 7 inclusive,
the Corporation’s business is defined to be the manufacture, marketing and sale
of high performance engineered materials serving global telecommunications and
computer, magnetic and optical data storage, aerospace and defense, automotive
electronics, industrial components and appliance markets, as further described
in any and all manufacturing, marketing and sales manuals and materials of the
Corporation as the same may be altered, amended, supplemented or otherwise
changed from time to time, or of any other products or services substantially
similar to or readily substitutable for any such described products and
services.

(e) “Restricted Territory.” For the purposes of Section 7(A)(ii)(b), the
Restricted Territory shall be defined as and limited to:

(1) the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Optionee worked, to which the
Optionee was assigned or had any responsibility (either direct or supervisory)
at the time of termination of the Optionee’s employment and at any time during
the two-year period prior to such termination; and

(2) all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Optionee had any contact
or for which the Optionee had any responsibility (either direct or supervisory)
at the time of termination of the Optionee’s employment and at any time during
the two-year period prior to such termination.

(B) Extension. If it shall be judicially determined that the Optionee has
violated any of the Optionee’s obligations under Section 7(A)(ii)(b), then the
period applicable to each obligation that the Optionee shall have been
determined to have violated shall automatically be extended by a period of time
equal in length to the period during which such violation(s) occurred.

(B) Non-Solicitation. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include directly or indirectly at any time
soliciting or inducing or attempting to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Corporation and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the
Corporation and/or its parent or its other subsidiary or affiliated or related
companies.

(C) Further Covenants. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include:

(ii) directly or indirectly, at any time during or after the Optionee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Optionee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Optionee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Optionee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Optionee’s mind or memory and whether compiled by the Corporation, and/or
the Optionee, derives independent economic value from not being readily known to
or ascertainable by proper means by others who can obtain economic value from
its disclosure or use, that reasonable efforts have been made by the Corporation
to maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Optionee during the Optionee’s employment with the Corporation (except in
the course of performing the Optionee’s duties and obligations to the
Corporation) or after the termination of the Optionee’s employment shall
constitute a misappropriation of the Corporation’s trade secrets.

(iii) Upon termination of the Optionee’s employment with the Corporation, for
any reason, the Optionee’s failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 4(C)(i) of this Agreement.

(D) Discoveries and Inventions. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include the failure or refusal of the Optionee
to assign to the Corporation, its successors, assigns or nominees, all of the
Optionee’s rights to any discoveries, inventions and improvements, whether
patentable or not, made, conceived or suggested, either solely or jointly with
others, by the Optionee while in the Corporation’s employ, whether in the course
of the Optionee’s employment with the use of the Corporation’s time, material or
facilities or that is in any way within or related to the existing or
contemplated scope of the Corporation’s business. Any discovery, invention or
improvement relating to any subject matter with which the Corporation was
concerned during the Optionee’s employment and made, conceived or suggested by
the Optionee, either solely or jointly with others, within one year following
termination of the Optionee’s employment under this Agreement or any successor
agreements shall be irrebuttably presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Corporation’s
time, materials or facilities. Upon request by the Corporation with respect to
any such discoveries, inventions or improvements, the Optionee will execute and
deliver to the Corporation, at any time during or after the Optionee’s
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Corporation may desire, and
all proper assignments therefor, when so requested, at the expense of the
Corporation, but without further or additional consideration.

(E) Work Made For Hire. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include violation of the Corporation’s rights in
any or all work papers, reports, documentation, drawings, photographs,
negatives, tapes and masters therefor, prototypes and other materials
(hereinafter, “items”), including without limitation, any and all such items
generated and maintained on any form of electronic media, generated by Optionee
during the Optionee’s employment with the Corporation. The Optionee acknowledges
that, to the extent permitted by law, all such items shall be considered a “work
made for hire” and that ownership of any and all copyrights in any and all such
items shall belong to the Corporation. The item will recognize the Corporation
as the copyright owner, will contain all proper copyright notices, e.g.,
"(creation date) [Corporation Name], All Rights Reserved,” and will be in
condition to be registered or otherwise placed in compliance with registration
or other statutory requirements throughout the world.

(F) Termination for Cause. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include activity that results in termination for
Cause. For the purposes of this Section, “Cause” shall mean that, the Optionee
shall have:

(iv) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;

(v) committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or

(vi) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;

and any such act shall have been demonstrably and materially harmful to the
Corporation.

(G) Other Injurious Conduct. Detrimental Activity shall also include any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Optionee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.

(H) Reasonableness. The Optionee acknowledges that the Optionee’s obligations
under this Section 4 are reasonable in the context of the nature of the
Corporation’s business and the competitive injuries likely to be sustained by
the Corporation if the Optionee were to violate such obligations. The Optionee
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by the agreement of the Corporation to perform its
obligations under this Agreement and by other consideration, which the Optionee
acknowledges constitutes good, valuable and sufficient consideration.



  8.   Transferability.

No SAR granted hereunder may be transferred by the Grantee other than by will or
the laws of descent and distribution and may be exercised during a Grantee’s
lifetime only by the Grantee or, in the event of the Grantee legal incapacity,
by the Grantee’s guardian or legal representative acting in a fiduciary capacity
on behalf of the Grantee under state law and court supervision.



  9.   Compliance with Law.

The SARs granted hereby shall not be exercisable if such exercise would involve
a violation of any applicable state securities law, and the Corporation hereby
agrees to make reasonable efforts to comply with any applicable state securities
law. If the Ohio Securities Act shall be applicable to this option, it shall not
be exercisable unless under said Act at the time of exercise the shares of
Common Stock or other securities purchasable hereunder are exempt, are the
subject matter of an exempt transaction, are registered by description or by
qualification, or at such time are the subject matter of a transaction which has
been registered by description.



  10.   Adjustments.

In the event of any change in the aggregate number of outstanding Common Shares
by reason of (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation of the Corporation or other
distribution of assets, issuance of rights or warrants to purchase securities of
the Corporation, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing, then the Committee shall adjust the
number of SARs covered by this Agreement and the Base Price in such manner as
may be appropriate to prevent the dilution or enlargement of the rights of the
Grantee that would otherwise result from such event.



  11.   Withholding Taxes.

To the extent that the Corporation is required to withhold federal, state, local
or foreign taxes in connection with the exercise of the SARs, and the amounts
available to the Corporation for such withholding are insufficient, it shall be
a condition to such exercise that the Grantee make arrangements satisfactory to
the Corporation for payment of the balance of such taxes required to be
withheld. The Grantee may elect that all or any part of such withholding
requirement be satisfied by retention by the Corporation of a portion of the
Common Shares to be delivered to the Grantee. If such election is made, the
shares so retained shall be credited against such withholding requirement at the
Market Value per Share on the date of such exercise. In no event shall the
Market Value per Share of the Common Shares to be withheld and/or delivered
pursuant to this Section to satisfy applicable withholding taxes in connection
with the benefit exceed the minimum amount of taxes required to be withheld.



  12.   Continuous Employment.

For purposes of this Agreement, the continuous employment of the Grantee with
the Corporation or a Subsidiary shall not be deemed to have been interrupted,
and the Grantee shall not be deemed to have ceased to be an employee of the
Corporation or a Subsidiary, by reason of the transfer of his employment among
the Corporation and its Subsidiaries or a leave of absence approved by the
Board.



  13.   No Employment Contract; Right to Terminate Employment.

The grant of the SARs under this Agreement to the Grantee is a voluntary,
discretionary award being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant of the SARs and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Nothing in this Agreement will give the Grantee any right to continue employment
with the Corporation or any Subsidiary, as the case may be, or interfere in any
way with the right of the Corporation or a Subsidiary to terminate the
employment of the Grantee at any time.



  14.   Relation to Other Benefits.

Any economic or other benefit to the Grantee under this Agreement or the Plan
shall not be taken into account in determining any benefits to which the Grantee
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Corporation or a Subsidiary and shall not
affect the amount of any life insurance coverage available to any beneficiary
under any life insurance plan covering employees of the Corporation or a
Subsidiary.



  15.   Information.

Information about the Grantee and the Grantee’s participation in the Plan may be
collected, recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Corporation and its Subsidiaries
and by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.



  16.   Amendments.

Any amendment to the Plan shall be deemed to be an amendment to this agreement
to the extent that the amendment is applicable hereto; provided, however, that
no amendment shall adversely affect the rights of the Grantee with respect to
Restricted Shares without the Grantee’s consent.



  17.   Severability.

In the event that one or more of the provisions of this agreement shall be
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.



  18.   Governing Law.

This agreement is made under, and shall be construed in accordance with the
internal substantive laws of the State of Ohio.

The undersigned hereby acknowledges receipt of an executed original of this
Appreciation Rights Agreement and accepts the Appreciation Rights granted
thereunder on the terms and conditions set forth herein and in the Plan.

Date:

[GRANTEE NAME]

1

Executed in the name and on behalf of the Corporation at Cleveland, Ohio as of
the      day of      2007.

BRUSH ENGINEERED MATERIALS INC.

By:
Michael C. Hasychak
Vice President, Treasurer and Secretary


2